Mr. Justice Carter delivered the opinion of the court: This case was before this court in Village of Dolton v. Dolton, 196 Ill. 154, on appeal from a judgment of the Appellate Court dismissing the appeal to that court for lack of jurisdiction to hear the appeal. (Village of Dolton v. Dolton, 99 Ill. App. 141.) In disposing of the case the Appellate Court did not consider the merits of the controversy, but dismissed the appeal on the express ground that the complainant in the bill of complaint claimed the ownership of the land, and because the decree found such ownership in him, a freehold being involved. This judgment of dismissal was affirmed by this court for the same reason. The case has,' therefore, not been heretofore considered on the merits, as contended by defendant in error, either by this or the Appellate Court. The gist of the bill of complaint of defendant in error is, that the justice of the peace did not have jurisdiction to try the case brought before him because a freehold was involved in that suit, and to show that a freehold was involved defendant in error alleges in his bill that he is the owner in fee simple of the alleged street or highway, and that the suit before the justice of the peace was a proceeding under the guise of a prosecution for the violation of a village ordinance, but was really brought to deprive him of his freehold and impose upon his land a perpetual easement for such street. The jurisdiction of a justice of the peace depends upon the statute. Section 1 of article 2 of the act of June 26, 1895, revising the law in relation to justices of the peace and constables, gives a justice of the peace jurisdiction, among others,' in the following classes of cases: “Seventh—In all actions arising under the laws, for the incorporation of cities, towns and villages, or any ordinance passed in pursuance thereof, where the amount claimed does not exceed $200. * * * Ninth—In all actions for the recovery of statutory fines or penalties in which the amount claimed does not exceed $200.” (Hurd’s Stat. 1899, p. 1068.) In the City and Village Incorporation act (art. 5, sec. 8,) it is provided that “any and all justices of the peace and police magistrates shall have-jurisdiction in all cases arising under the provisions of this act, or any ordinance passed in pursuance thereof.”' (Ibid. p. 279.) If the statute gives him jurisdiction we-cannot deprive him of it, and the courts are powerless to impose limitations by construction. Lachman v. Deisch, 71 Ill. 59; Taylor v. Koshetz, 88 id. 479; Pitts v. Looby, 142 id. 534; Herman v. Comrs. of Highways, 197 id. 94. Pitts v. Looby, supra, and Cobine v. McKittrick, 186 Ill. 324, were suits brought before a justice of the peace to recover damages for an injury to real property. We there said: “It may be admitted that a freehold was incidentally involved in the litigation, but no judgement could have been rendered that either party was possessed of a freehold, under any possible evidence, for the plain reason that the jurisdiction of the justice of the peace did not extend that far, but was limited to the damages to real property to be recovered; and in this the case is entirely different from an action of trespass guare clausum fregit in the circuit court and a trial on the plea of liberum tenementum.” The suit before a justice of the peace in such cases is merely for an injury to the possession, because the justice of the peace has no jurisdiction to try the title to real estate. Herman v. Comrs. of Highways, supra, was an action brought before a justice of the peace to recover the pen-, alty imposed by statute for failure to trim, a hedge fence along a public highway. The appellant insisted that he was the owner of the land on which the hedge fence stood and of the land on both sides thereof, and that there was no highway there. It was contended in this court that the justice of the peace had no jurisdiction of the subject matter of the suit, because a freehold was involved. The court said (p. 96): “The suit here is only for the recovery of the statutory fine or penalty, and, at most, involves only incidentally a freehold. The justice of the peace could render no judgment that either party was possessed of a freehold estate, for the reason that his jurisdiction does not extend that far, it being limited to a recovery of the fine or penalty imposed by the statute. The case differs from an action of trespass guare clausum fregit where the plea of liberum tenementum has been interposed, or a trial involving a right to a perpetual easement in real estate, (Chaplin v. Comrs. of Highways, 126 Ill. 264; Town of Brushy Mound v. McClintock, 146 id. 643; Village of Crete v. Hewes, 168 id. 330; Farrelly v. Town of Kane, 172 id. 415;) upon formal pleadings in a court of record.” It was held that a freehold was not directly, but only incidentally, involved, and that the appeal should have been taken to the Appellate Court. The case of Village of Dolton v. Dolton, 196 Ill. 154, was distinguished, because there a freehold was involved by reason of the fact that the decree found the title to be in the complainant under the allegations of the bill, and not that a freehold was involved in the judgment of the justice of the peace sought to be enjoined. The theory of defendant in error is that a freehold was involved in the prosecution before the justice of the peace for the alleged violation of the villag'e ordinance in obstructing the street, and that the effect of this judgment was to deprive defendant in error of his freehold in the alleged street, and accordingly he prayed in his bill that the collection of the judgment be enjoined and that the circuit court decree the title to the alleged street to be in him. This theory of defendant in error is not tenable, as is abundantly, shown by t,he previous decisions of this court just quoted. The jurisdiction of the-justice of the peace extended no further than to determine, incidentally, whether the defendant was the owner in "fee of the land, for the purpose of finding whether or not he had violated the ordinance. The judgment of the justice of the peace did not deprive him of his freehold. It is true, this court has held that in determining whether •a municipality is entitled to recover the penalty imposed by statute for obstructing a highway it is necessary to determine whether or not the public has a perpetual easement in such highway, and that therefore a freehold is involved. (Town of Brushy Mound v. McClintock, 146 Ill. 643; Waggeman v. Village of North Peoria, 160 id. 277; Village of Crete v. Hewes, supra; Farrelly v. Town of Kane, supra.) But that doctrine must be confined to cases arising before a court of record having power to adjudicate upon the title to a freehold. In a number of cases coming directly to this court which originated before a justice of the peace, (as Town of Brushy Mound v. McClintock, 150 Ill. 129, Landers v. Town of Whitefield, 154 id. 630, Township of Madison v. Gallagher, 159 id. 105, Cox v. Comrs. of Highways, 194 id. 355, and others,) we have decided and passed upon questions of freehold alleged to be involved in such cases, but the attention of the court was not drawn specifically to the fact that such cases originated before a justice of the peace and that the appeal should have been to the Appellate Court, and the question of his lack of jurisdiction to determine questions of freehold was not raised by the parties nor considered by the court. It follows from what has been said that the judgment of the justice of the peace was not void because, as it is said, it involved the trial of title to land. That question was only incidental to the exercise of his statutory jurisdiction. But aside from the contention just disposed of, has the defendant in error made a case by his amended bill warranting a court of equity to grant the relief prayed? In Chicago, Burlington and Quincy Railroad Co. v. City of Ottawa, 148 Ill. 397, we held, following Yates v. Village of Batavia, 79 Ill. 500, and Poyer v. Village of DesPlaines, 123 id. 111, that a court of equity will not interfere, by injunction, to restrain the enforcement of the ordinances of a city or village in the appropriate courts, on the ground that such ordinances are illegal or because the party charged alleges his innocence. The only exceptions to this rule are, to prevent a multiplicity of suits, and to prevent irreparable injury. The bill of complaint of the defendant in error does not bring the case within either of these exceptions. The bill shows, on its face, that defendant in error had a full, adequate and compíete remedy at law by an appeal from the judgment of the justice of the peace, in which all of the questions-alleged to be in issue could have been heard and determined de novo. And, generally, the rule is that a court, of equity will not interpose to stay a judgment at law, unless by accident, fraud or mistake the party has been prevented from making- his defense or establishing his. claim. (Holmes v. Stateler, 57 Ill. 209.) This bill does not state a case for the interposition of a court of equity in. respect to the proceedings by or before the justice of the-peace. But we have seen- that, independently of such proceedings, the bill alleges that he is the owner in fee-of the premises, and that the defendants have already-invaded his property and destroyed some of his fences, and threaten and are about to enter upon andt take and damage his property without making compensation therefor. We have held that while a freehold was not involved, in the suit before the justice it is involved in this bill, and if its allegations were sufficient to show that the-complainant had no adequate remedy at law, or showed other sufficient grounds of equity jurisdiction, (McIntyre v. Storey, 80 Ill. 127,) the decree might be sustained. But as appears from the bill and decree, the case was principally grounded on the erroneous proposition that a freehold was involved in the suit before the justice of the peace, and that the complainant would be precluded by that judgment, and its enforcement, from asserting his-right to a freehold in the premises, or, rather, from denying that there was a perpetual easement therein in favor of the public. We are of the opinion that the court erred in overruling the demurrer and in rendering the decree. The decree will therefore be reversed and the cause remanded, with leave to the complainant to amend his bill, if he shall be so advised, otherwise the bill will be dismissed by the.z-« 1*1 p m ppl 1 Decree reversed and caíase remanded.